DETAILED ACTION
Amended claims filed on 21 January 2022 have been entered. New claim 15 was added. Claims 1-15 are pending.
Election/Restrictions
As previously stated in the 27 October 2021 office action, Claims 1-4 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 August 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pullins (US 2016/0265533).
Regarding claim 5, Pullins discloses a screw compressor comprising: a compressor housing (compressor housing 10, par 0012) defining a compression chamber (compression chamber at the intersecting barrels 6 and 8, par 0014); a female compression screw disposed within the compression chamber (fig 1, a twin screw compressor with intersecting screw barrels 6 and 8 is disclosed, in order for the twin screws to intermesh, at least one of the screws must have indentions to accept lobes on the other screw, par 0014); a male compression screw (a twin screw compressor is disclosed, at least one screw must have lobes for the other screw to accept, par 0014) disposed within the compression chamber and interfacing with the female compression screw; a plurality of bypass ports (fig 1, bypass 
wherein a first bypass port (fig 1, the end closest to the viewer in fig 1 is the first bypass port, par 0012) is a bypass port of the plurality of bypass ports positioned closest to an inlet side (fig 1, inlet side of the compressor is closest to the view in fig 1) of the compression chamber, and wherein the first bypass port has a leading edge closest to the inlet side of the compression chamber (inherently there is an edge of the port that is closest to the edge near the viewer), the leading edge having a position along the length of the compression chamber (the leading edge is on the circumference of the pump chamber)4Application No. 16/575,153Attorney Docket No. 127834-0003UT01 corresponding to a greatest diameter of one of the female compression screw and the male compression screw (See commentary below**);
a spiral valve (spiral valve 20, par 0015) comprising: an actuator module (fig 3, worm gear 56 and worm 54, par 0020) disposed adjacent an exterior (worm driving housing 58 is exterior to the pump housing, par 0020) of the compressor housing, the actuator module comprising: an electric motor (electric motor, par 0020); a gearbox mechanically coupled to the electric motor to transmit a torque from the electric motor (fig 3, worm gear 56 and worm 54 connected to electric motor via shaft and passage 52, par 0020);  a shutter (spiral 20, par 0013) coupled to the gearbox to rotate in response to the transmitted torque from the electric motor, wherein the shutter is positioned to open and close one or more of the plurality of bypass ports formed in the compressor housing based on a rotational position of the shutter (spiral valve 20 is turned to communicate bypass ports 12, 16, 18 with spiral valve chamber 22, 0015), wherein a compression length of the screw compressor may be controlled by controlling the opening and closing of the one or more bypass ports of the plurality of bypass ports (compressor chamber length is controlled by the rotating spiral valve 20, par 0015). 
**Inherently the claimed bypass port leading edge is at the greatest diameter of the compression screws in order for the pump to be able to function. The scroll pump functions by the lobes 
Regarding claim 7, Pullins discloses the screw compressor of claim 5, wherein the plurality of bypass ports include at least one pair of bypass ports, each bypass port of the pair of bypass ports being positioned at a same position along a length of the compressor housing; wherein the shutter is positioned and shaped to open and close the pair of bypass ports simultaneously (spiral valve 20 opens and closes all ports along its spiral edge, effectually opening and closing each valve along that edge simultaneously).
Applicant’s specification does not explain the degree to which the bypass ports open “simultaneously.” Applicant’s specification describes a spiral valve that is known in the art that opens and closes several ports simultaneously along the edge of the spiral. Applicant’s specification does not describe a modification of the claimed spiral valve that allows the spiral valve to open the “pair of bypass port simultaneously” in a manner novel to the above ordinary functioning of the valve. Since the spiral valve of Pullins appears to be arranged in relation to the ports in a similar manner to applicant’s invention, the office interprets Pullins as disclosing the claimed simultaneous opening.
Regarding claim 8, Pullins discloses the screw compressor of claim 5, wherein the plurality of bypass ports include at least one pair of bypass ports (fig 1, 5 pairs of bypass ports are depicted), each bypass port of the pair of bypass ports being positioned at a same position along the a length of the compressor housing (fig 1 depicts the bypass ports at the same axial positions); wherein the shutter is positioned and shaped to open one bypass port of the pair of bypass ports in sequence with another .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pullins.
Regarding claim 6, Pullins discloses the screw compressor of claim 5, wherein the plurality of bypass ports includes a first bypass port and a second bypass port adjacent to the first bypass port (fig 1 depicts axially separated ports, the first and second bypass ports are adjacent axially separated ports).
Pullins is silent as to the ports being within a distance between the first bypass port and the second bypass port, is less than 120% of a manufacturing tolerance of the compressor housing, and greater than or equal to 100% of the manufacturing tolerance of the compressor housing. 
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pullins in view of Herschler (US 3874828).
Regarding claim 15, Pullins teaches the screw compressor of claim 5, wherein the at least one of female compression screw and the make compression screw has a plurality of lobes (fig 2, plurality of lobes on screw 34 depicted, par 0014), wherein each lobe is angled with respect to the length of the compression chamber (fig 2 depicts said angle), and8Application No. 16/575,153Attorney Docket No. 127834-0003UT01 wherein at least one of the plurality of bypass ports is an elongated opening (fig 1, ports 12, 16, 18, par 0015 are depicted as elongated ovals) having an elongated shape (ovals are elongated shapes, id.) extending at an angle with respect to the length of the compression chamber (inherently, all elongated shapes extend at an angle). Pullins does not disclose wherein the elongated openings also being orthogonal with respect to the plurality of lobes.
.

Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that Pullins does not disclose the leading edge of the bypass port being positioned at the apex (greatest diameter) of the first lobe of the compression screws. This is not convincing because as explained above, at the rejection for claim 1, the leading edge of the bypass port being at the apex of the lobes of the compression screws is inherent in the function of this type of screw compressor and bypass port system. The bypass ports must be at the apex of the lobes of the screw in order for the screw lobes to form pump chambers with the cylinder over the bypass port, when said bypass ports are closed (closed while not performing the bypass function). 
Applicant further argues that Claim 15 distinguishes the application due to the configuration of the ports. Examiner has incorporated Herschler to show said oblique arrangement of the ports. Examiner notes that applicant does not disclose any criticality or unexpected result of said orthogonal .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        /PETER J BERTHEAUD/Primary Examiner, Art Unit 3746